   1    NATHAN A. SCHULTZ (SBN 223539)
        nschultzesq@gmail.com
   2    LAW OFFICE OF NATHAN A. SCHULTZ, P.C.
        10621 Craig Road
   3    Traverse City, MI 49686
        Telephone: 310-429-7128
   4

   5   Counsel for Christina Ensign
   6

   7

   8
                                  UNITED STATES BANKRUPTCY COURT
   9
                                  NORTHERN DISTRICT OF CALIFORNIA
  10
                                         SAN FRANCISCO DIVISION
  11

  12
       In re:                                            Chapter 11
  13
     PROFESSIONAL FINANCIAL                              CASE NO. 20-30604
  14 INVESTORS, INC., et al.,1
                                                         (Jointly Administered)
  15                                  Debtors.
  16                                                      LIMITED OPPOSITION OF CHRISTINA
                                                          ENSIGN TO DEBTORS’ MOTION FOR
  17                                                      ORDER APPROVING BID PROCEDURES
                                                          AND RELATED RELIEF
  18

  19                                                      Hearing Date :       July 9, 2021
                                                          Hearing Time:        10:00 a.m.
  20

  21

  22            Christina Hariclia Ensign, as Trustee of the Amended and Restated Christina Hariclia

  23   Ensign Trust dated August 15, 1996, hereby submits her Limited Opposition to the motion

  24   [Docket No. 713] (the “Bid Procedures Motion”) filed by the Debtors seeking approval for bid

  25

  26
                1
                      A complete list of the Debtors and their respective chapter 11 case numbers may
  27   be found at www.donlinrecano.com/pfi. The federal tax identification numbers of each of the
       Debtors is also available in the bankruptcy petitions of each Debtor, also available at the Donlin
  28   Recano website.

Case: 20-30604      Doc# 749     Filed: 07/08/21    Entered: 07/08/21 09:39:49        Page 1 of 8
   1   procedures (the “Proposed Bid Procedures”) and certain related relief. Capitalized terms used
   2   but not defined herein have the meaning ascribed to such terms in the Bid Procedures Motion.
   3          In support of this Limited Opposition, Ms. Ensign respectfully represents as follows:
   4                                    FACTUAL BACKGROUND

   5      A. The Ensign Property.
   6          Ms. Ensign is a TIC Owner who holds a tenant-in-common interest in one of the multi-
   7   family TIC Properties that is included in the Stalking Horse APA: “The Heights Apartment
   8   Homes” located at 109 Professional Center, San Rafael (the “Ensign Property”). See Stalking
   9   Horse APA at Exhibit A-1. Ms. Ensign purchased her interest in the Ensign Property pursuant to
  10   a grant deed that was recorded on December 21, 2018 (just over 19 months before the
  11   commencement of these cases). The grant deed for the Ensign Property provides that the only
  12   other tenant-in-common owner is Professional Investors 43, LLC (“43 LLC”). The grant deed
  13   does not specify the respective tenant-in-common ownership percentages held by Ms. Ensign
  14   and 43 LLC.
  15          Ms. Ensign purchased her interest in the Ensign Property for $826,142.92 as part of
  16   “1031 Exchange.” Ms. Ensign is retired and her interest in the Ensign Property represents a
  17   significant portion of her retirement savings. Ms. Ensign understands that because she purchased
  18   her interest in the Ensign Property via a 1031 Exchange, a sale of her interest now likely would
  19   have adverse tax consequences.
  20      B. The Stalking Horse APA.
  21          The Stalking Horse APA contemplates that the Stalking Horse Bidder will acquire 100%
  22   of the interests in the Ensign Property. See, e.g., Bid Procedures Motion at fn. 3. The Stalking
  23   Horse APA obligates the Debtors to attempt to obtain a “TIC Owner Stipulation” from Ms.
  24   Ensign (and the TIC Owners for the other TIC Properties) providing (in part) that each TIC
  25   Owner approves the sale of its tenant-in-common interest and will deliver a grant deed and other
  26   documents in connection with such sale. See Stalking Horse APA at § 6.1.4. The Stalking
  27   Horse APA also has detailed procedures whereby the Debtors are obligated to initiate “363(h)
  28   Litigation” against any “Holdout TICs” who have not entered into a TIC Owner Stipulation. Id.
                                                      2
Case: 20-30604     Doc# 749     Filed: 07/08/21     Entered: 07/08/21 09:39:49       Page 2 of 8
   1   The Debtors are required to initiate 363(h) Litigation as soon as July 9, 2021 and not later than
   2   July 16, 2021. See id.
   3          However, the Stalking Horse APA also contemplates that if a resolution cannot be
   4   reached regarding the interest of a Holdout TIC, then the Stalking Horse Bidder may opt to
   5   acquire just the Debtors’ ownership interest (and any other consenting TIC Owner interest) in a
   6   TIC Property without acquiring the interest of a Holdout TIC, or that the Stalking Horse Bidder
   7   may choose to exclude the affected TIC Property from the sale entirely. See, e.g., Bid
   8   Procedures Motion at fn. 6. In addition, the Stalking Horse APA provides for the sale of investor
   9   contact information to the Stalking Horse Bidder. See, e.g., Bid Procedures Motion at fn. 4;
  10   [Docket No. 736].
  11      C. The Proposed Bid Procedures.
  12          The Proposed Bid Procedures require that a Qualified Competing Bid must exceed
  13   $442,680,000. See Proposed Bid Procedure at § 3. Thus, the Bid Procedures effectively are
  14   restricted to single bidder “bulk sale” offers only and do not allow potential overbidders to
  15   submit bids for individual Real Properties or smaller sub-sets thereof.
  16          The Proposed Bid Procedures also require that a Qualified Competing Bid must be
  17   “substantially in the form of the Stalking Horse APA” and include a purchase price allocation for
  18   the TIC Properties that are included in the Stalking Horse APA. See Proposed Bid Procedures at
  19   § 5(e). The Stalking Horse Bidder’s purchase price allocation for the TIC Properties was filed
  20   with the Court. See [Docket No. 720].
  21          The Proposed Bid Procedures do not provide any opportunity for a TIC Owner like Ms.
  22   Ensign to consult with the Debtors regarding potential overbids, designation of a Qualified
  23   Bidder, or the potential Auction. Instead, the Proposed Bid Procedures contemplate an “in
  24   person” Auction with attendance limited to the Debtors, the Official Committee, the Stalking
  25   Horse Bidder and Qualified Bidders (and their respective counsel).2
  26          2
                       The Proposed Bid Procedures provide for virtual/videoconference access to the
       Auction only if the Debtors, after consultation with the Official Committee, determine that it is
  27   “appropriate given the COVID-19 pandemic.” The Proposed Bid Procedures also permit other
       parties to attend the Auction only if agreed by the Debtors, after consultation with the Official
  28   Committee and the Stalking Horse Bidder.
                                                       3
Case: 20-30604     Doc# 749      Filed: 07/08/21     Entered: 07/08/21 09:39:49        Page 3 of 8
   1           According to the Proposed Bid Procedures, the Sale and Cure Objection Deadline would
   2   be set six days before the proposed Bid Deadline and 12 days before the potential Auction. See
   3   Bid Procedures at § 2.
   4                                       LIMITED OPPOSITION

   5          Although the Proposed Bid Procedures follow a typical format, this is not a typical sale
   6   process. The TIC Owners’ undisputed ownership of deeded tenant-in-common interests in the
   7   TIC Properties poses its own set of unique issues on top of the pervasive fraud that permeated
   8   the Debtors’ prepetition conduct and precipitated these cases. The Stalking Horse APA and
   9   Proposed Bid Procedures carefully address these tenant-in-common issues from the perspective
  10   of the Stalking Horse Bidder and the Debtors’ estate. However, the same cannot be said from
  11   the perspective of a TIC Owner like Ms. Ensign.
  12          As the owner of a tenant-in-common interest in the Ensign Property, Ms. Ensign has a
  13   much stronger property right to be protected here than the typical party with a much more
  14   attenuated interest in estate property proposed to be sold pursuant to section 363 (e.g. a contract
  15   counterparty, a landlord, a tenant, etc.). The value of Ms. Ensign’s interest in the Ensign
  16   Property is directly linked to the disposition of the interest held by the estate. The Stalking
  17   Horse APA, the Bid Procedures, and section 363(h) of the Bankruptcy Code all recognize that
  18   the value of a tenant-in-common interest often can only be maximized through a sale of the
  19   property as a whole.
  20          Section 363(h) balances the interests of the estate and the interests of a tenant-in-common
  21   co-owner by permitting the sale of the entire property only upon the satisfaction of certain
  22   conditions, which include requisite findings that “sale of the estate’s undivided interest in such
  23   property would realize significantly less for the estate than sale of such property free of the
  24   interests of such co-owners” and “the benefit to the estate of a sale of such property free of the
  25   interests of co-owners out-weighs the detriment, if any to such co-owners.” 11 U.S.C.
  26   § 363(h)(3)&(4).
  27          Ms. Ensign recognizes that the actual sale of the Ensign Property and any potential relief
  28   under section 363(h) are not yet before the Court. But because the Proposed Bid Procedures
                                                       4
Case: 20-30604     Doc# 749      Filed: 07/08/21     Entered: 07/08/21 09:39:49         Page 4 of 8
   1   would dictate the process by which the sale is vetted and presented for approval, it is crucial that
   2   the rights and status of Ms. Ensign as a TIC Owner are acknowledged and protected
   3   prospectively rather than being relegated to after-the-fact consideration.
   4          Ms. Ensign does not oppose the Bid Procedures Motion in its entirety, nor is Ms. Ensign
   5   necessarily opposed to the sale of the Ensign Property (to the Stalking Horse Bidder or
   6   otherwise). Instead, Ms. Ensign respectfully submits that the following modest clarifications and
   7   modifications should be made to the Proposed Bid Procedures in order to strike a balance that is
   8   commensurate with her status and rights as a TIC Owner and consistent with the balance struck
   9   in section 363(h):3
  10          1. Minimum Bid Requirement: Rather than requiring each Qualified Competing Bid to
  11              exceed the minimum price threshold, the Proposed Bid Procedures should be
  12              modified to permit a Qualified Competing Bid to consist of two or more otherwise
  13              qualified overbids that exceed the minimum price threshold in the aggregate, thus
  14              inviting “partial” overbids. The Debtors acknowledge that they received significant
  15              interest from parties seeking to acquire individual or groups of the Debtors’
  16              properties, and that they continue to engage with new potential bidders. See Bid
  17              Procedures Motion at p. 6. Given the number and variety of the properties involved,
  18              it is very reasonable to believe that the highest and best “bid” for the Debtors’
  19              properties might be a combination of two or more bids rather than a single bulk sale
  20              bid. Requiring Qualified Competing Bids to independently exceed the minimum
  21              price threshold precludes this potential value maximizing scenario.
  22          2. Sale Objection Deadline: The Proposed Bid Procedures should be clarified or
  23              modified to provide that a TIC Owner like Ms. Ensign may file an objection to the
  24              sale after either (a) the Bid Deadline (if no Auction is held), or (b) the Auction (if one
  25              is held). Requiring TIC Owners to object to the sale before the Bid Deadline and
  26              potential Auction is premature. It is possible that a potential objection from a TIC
  27
              3
                      Counsel for Ms. Ensign contacted counsel for the Debtors on July 6 but was
  28   unable to resolve these concerns prior to the July 8 response deadline.

                                                       5
Case: 20-30604     Doc# 749      Filed: 07/08/21     Entered: 07/08/21 09:39:49         Page 5 of 8
   1             Owner could be resolved or mooted by the receipt of one or more Qualified
   2             Competing Bids, and/or the results of a potential Auction, and/or negotiations with
   3             the Successful Bidder and/or the Debtors. While an earlier objection deadline often
   4             makes sense for other types of interested parties, it is not reasonable to require Ms.
   5             Ensign to file an objection to the sale before she knows what the proposed sale is or
   6             how it might impact her rights and recoveries.
   7        3. Consultation Rights: The Proposed Bid Procedures should be modified to provide Ms.
   8             Ensign (via her counsel) with limited consultation rights solely to the extent that an
   9             issue involving an overbid or the Auction directly affects Ms. Ensign’s interest in the
  10             Ensign Property. The Proposed Bid Procedures clearly recognize the interests of
  11             unsecured creditors in the sale process by granting the Official Committee broad
  12             consultation rights. The interest of Ms. Ensign is much more specific and direct, and
  13             thus calls for limited consultation rights that are tailored accordingly.
  14        4. Auction Attendance/Participation: Regardless of whether Ms. Ensign is granted
  15             consultation rights, she should be allowed to observe the Auction (if one is held), her
  16             counsel should have the right to be heard, and the Proposed Bid Procedures should be
  17             clarified or modified to permit them to do so remotely regardless of any COVID-19
  18             restrictions. Permitting Ms. Ensign to observe a potential Auction will not risk any
  19             disruption, and her counsel would limit any involvement to matters directly affecting
  20             Ms. Ensign’s interest in the Ensign Property. Moreover, Ms. Ensign resides outside
  21             of California (and outside of the United States); expanded remote access during the
  22             pandemic has greatly facilitated the participation of investors and other parties in
  23             interest in these cases. If nothing else, this would enhance transparency and foster
  24             much needed trust that the process is being conducted fairly.
  25        5. Contact with Stalking Horse Bidder and Potential Overbidders: The Proposed Bid
  26             Procedures should be clarified or modified to provide a clear process to facilitate
  27             contact between a TIC Owner like Ms. Ensign and a potential Successful Bidder
  28             (whether the Stalking Horse Bidder or a potential overbidder). The Stalking Horse
                                                      6
Case: 20-30604    Doc# 749      Filed: 07/08/21     Entered: 07/08/21 09:39:49         Page 6 of 8
   1              APA expressly contemplates that there are several alternative approaches that could
   2              be taken with respect to the disposition of each TIC Property. See, e.g., Stalking
   3              Horse APA at § 6.1.4. And the Stalking Horse APA provides for the sale of investor
   4              contact information to the Stalking Horse Bidder. Yet the Proposed Bid Procedures
   5              do not address any potential communication between a TIC Owner and a bidder that
   6              might be helpful to assess the alternatives and develop a collaborative approach. At a
   7              minimum, (a) the Debtors should be authorized and directed to inform the Stalking
   8              Horse Bidder and any potential overbidders that a TIC Owner like Ms. Ensign has
   9              requested a discussion, and (b) it should be made clear to all parties that discussion
  10              between a TIC Owner and any potential bidder who is willing to engage will not
  11              violate the Proposed Bid Procedures.
  12          6. Purchase Price Allocation(s): The Proposed Bid Procedures should be clarified or
  13              modified to clearly state that the purchase price allocation provided by the Stalking
  14              Horse Bidder or any overbidder will be without prejudice to the rights of a TIC
  15              Owner like Ms. Ensign, including regarding the distribution of sale proceeds. A
  16              purchase price allocation unilaterally determined by a bidder (or even as negotiated
  17              between a bidder and the Debtors) should not be binding on a party like Ms. Ensign
  18              who had no input or insight into its calculation. At a minimum this is an issue that
  19              should be deferred to the Sale Hearing or thereafter.
  20          Ms. Ensign submits that the foregoing clarifications and modifications will not adversely
  21   affect the estate but instead will provide her (and the Court) with comfort that the Proposed Bid
  22   Procedures are reasonably fair and balanced in light of the varied interests at stake.
  23                                    RESERVATION OF RIGHTS

  24          Nothing herein is a waiver of any right of Ms. Ensign regarding the actual sale of the
  25   Ensign Property or her interests therein, including, without limitation, the right to object to any
  26   proposed allocation of purchase price or distribution of sale proceeds, and all such rights are
  27   expressly reserved.
  28
                                                       7
Case: 20-30604     Doc# 749      Filed: 07/08/21     Entered: 07/08/21 09:39:49         Page 7 of 8
   1          WHEREFORE, Ms. Ensign respectfully request that the Court (i) sustain this Limited
   2   Opposition, (ii) condition any approval of the Proposed Bid Procedures on clarifications or
   3   modifications consistent with the foregoing, and (iii) grant such other and further relief as is just
   4   and proper.
   5

   6   Date: July 8, 2021                             LAW OFFICE OF NATHAN A. SCHULTZ, P.C.
   7
                                                          By: /s/ Nathan A. Schultz
   8                                                         NATHAN A. SCHULTZ (SBN 223539)
   9                                                          10621 Craig Road
                                                              Traverse City, MI 49686
  10                                                          Telephone: 310-429-7128
                                                              Email: nschultzesq@gmail.com
  11
                                                              Counsel for Christina Ensign
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                        8
Case: 20-30604       Doc# 749    Filed: 07/08/21      Entered: 07/08/21 09:39:49        Page 8 of 8
